344 S.E.2d 7 (1986)
316 N.C. 553
Charles Wayne HICKS, Administrator of the Estate of Julianna Maria Stephens Hicks, (Deceased)
v.
Dinky Gray REAVIS and Aline Osborne Reavis.
No. 74P86.
Supreme Court of North Carolina.
May 6, 1986.
Albert if. Walser, Pope, McMillan, Gourley & Kutteh, Statesville, for plaintiff.
Petree, Stockton, Robinson, Vaughn, Glaze & Maready, Winston-Salem, for defendants.

ORDER
Upon consideration of the petition filed by Plaintiff in this matter for a writ of certiorari to review the decision of the North Carolina Court of Appeals, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 6th day of May 1986."